Citation Nr: 0842434	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  06-14 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel







INTRODUCTION

The veteran served on active duty from June 1966 to May 1969 
and from March 1977 to June 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
RO in St. Louis, Missouri, which denied service connection 
for PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required. 


REMAND

Unfortunately, the Board must remand this claim to ensure 
full and complete compliance with the duty to notify and duty 
to assist provisions enacted by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (the VCAA) (codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107 (West 2002)).  The U.S. Court of Appeals 
for Veterans Claims (Court) has mandated that VA ensure 
strict compliance with the provisions of the VCAA.  See, 
e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA law provides that service connection for PTSD "requires 
medical evidence diagnosing the condition in accordance with 
§ 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. . . ."  38 C.F.R. § 3.304(f).  

The veteran indicated in a January 2005 statement that his 
PTSD is attributable to in-service stressors including having 
his unit coming under a mortar attack in June 1968 wherein he 
witnessed a marine injured and killed.  He also stated that 
his unit came under fire during the Tet Offensive.  It is 
common knowledge that the Tet Offensive began in January 30, 
1968, with a majority of the fighting occurring between 
January 1968 and February 1968.  Throughout this time, the 
veteran was assigned to the Headquarters and Service Company, 
Force Logistic Support Group "Alpha," 3rd Service Battalion 
of the Force Logistic Command in Phu Bai, Vietnam.  VA has a 
duty to obtain all outstanding, indentified records that are 
in the possession of VA adjudicators during the consideration 
of a claim.  As such, the Board remands this claim to the RO 
to verify the events from January 1968 to February 1968 and 
June 1968 through a request to the Joint Services Records 
Research Center (JSRRC) or any other appropriate agency. 

If the veteran's in service events of January 1968 to 
February 1968 and of June 1968 are verified, the RO should 
schedule a medical examination to establish whether the 
veteran's PTSD is associated with his military service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  At the 
examination, the veteran should be asked for specifics 
regarding his in-service stressors, and a determination made 
as to whether or not his PTSD is related to the verified 
stressors.  

(It is acknowledged that the veteran underwent a VA 
psychiatric evaluation in July 2003 wherein he was diagnosed 
with PTSD.  The examiner indicated that the veteran's in-
service stressors were unspecified Vietnam experiences, 
including service in Phu Bai during the Tet Offensive and 
witnessing a man die.  Because the diagnosis rests on 
stressors which have not been verified, it fails to satisfy 
the criteria noted above for a valid PTSD diagnosis for VA 
purposes.  See 38 C.F.R. § 3.304(f).)

Accordingly, the case is REMANDED for the following action:

1. The RO should prepare a letter asking 
the United States Joint Services Records 
Research Center (JSRRC) (previously the 
U.S. Armed Services Center for Research of 
Unit Records (CRUR)) or any other 
appropriate agency to provide any 
available information which might 
corroborate the veteran's alleged 
stressor.  Specifically, a request should 
be made to search for unit records for 
Headquarters and Service Company, Force 
Logistic Support Group "Alpha," 3rd 
Service Battalion of the Force Logistic 
Command regarding attacks occurring from 
January 1968 to February 1968 as well as 
any mortar attacks that occurred in June 
1968 in Phu Bai, Vietnam.

2.	If and only if the in-service stressor 
events from January 1968 to February 1968 
and June 1968 are verified, the RO should 
schedule the veteran for a VA psychiatric 
examination to determine (1) the diagnosis 
of PTSD and (2) whether such a disorder is 
as likely as not etiologically related to 
service, to include the veteran's in-
service experiences, as described above.  
The claims folder and a copy of this 
Remand must be made available to, and be 
reviewed by, the examiner prior to the 
examination, and he or she should 
accomplish any indicated special tests, 
studies or additional consultations.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.	Then, the RO should readjudicate the 
claims on the merits.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in the VA's efforts to develop his 
claim, including reporting for any scheduled VA examination 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. §  3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




